Defendant appeals from a judgment of the County Court of Kings County convicting him, as a second offender, of the crimes of burglary, in the second degree, assault in the second degree, and sodomy, for which he was sentenced to imprisonment on the burglary charge to twenty-five to thirty years; on the sodomy charge twenty-five to thirty years, and on the assault charge nine to ten years, all terms to run concurrently. Judgment affirmed. No opinion. Hagarty, Carswell, Johnston and Adel, JJ., concur; Lewis, P. J., dissents and votes to reverse the judgment of conviction and to dismiss the indictment on the ground that the identification of the defendant was not established beyond a reasonable doubt.